TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00100-CV


Muhammad Khokhar, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GV-06-001414, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Muhammad Khokhar appeals the district court's summary judgment in favor of the
State of Texas in the State's suit to recover delinquent gasoline taxes.  In his brief, Khokhar makes
two arguments that are in the nature of affirmative defenses to tax liability:  (1) that he was not
directly responsible for paying the sales taxes on gasoline that his company purchased, which were
instead to be paid by the oil company that sold him the gasoline; and (2) that the tax amounts were
included in the invoiced amounts he owed the oil company and that this debt was discharged in a
chapter 7 bankruptcy proceeding.
		The record on appeal consists solely of the State's original petition (with an attached
certificate of delinquency), the district court's final summary judgment, the district court's docket
sheet, a letter from Khokhar that we construe as a notice of appeal, and a statement of costs reflecting
that Khokhar paid $10.00 for the documents contained in the limited clerk's record.  The docket
sheet reflects that the State filed a motion for summary judgment (which is not in the record) and that
Khokhar did not file a response.  Although Khokhar attaches to his brief copies of various documents
outside the record (including a bankruptcy court order and invoices), he points us to nothing in
the sparse record that would demonstrate the district court erred in granting summary judgment
or that he preserved any of his complaints below.  See City of Houston v. Clear Creek Basin Auth.,
589 S.W.2d 671, 678-79 (Tex. 1979) (if a party relies on an affirmative defense to oppose summary
judgment, he must come forward with summary-judgment evidence raising a fact issue as to each
element of that defense).
		We recognize that Khokhar has proceeded with this appeal without the assistance
of counsel.  However, in order to prevent unfair advantage over litigants represented by counsel,
pro se litigants are held to the same standards as licensed attorneys and are required to comply
with applicable laws and procedural rules.  Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005). 
Bare assertions of error that are not properly supported by citations to authority or references to the
record are waived.  Liberty Mut. Ins. Co. v. Griesing, 150 S.W.3d 640, 648 (Tex. App.--Austin
2004, pet. dism'd w.o.j.).  Because Khokhar has not shown error on this record, we affirm the
district court's judgment.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   February 28, 2008